DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “worker” of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.Claim Objections
Claim 3 is objected to because of the following informality:  recommend deleting “a” in line 4, i.e., “…process the workpiece held on the chuck table, by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first calculation section” and “second calculation section” in claims 1 and 3.  The functional limitation attributed to the first calculation section is “configured to calculate a first beam diameter of the first light from pixels in a region having a higher brightness than a preset first brightness in the image captured by the first camera” and the functional limitation attributed to the second calculation section is “configured to calculate a first beam diameter of the first light from pixels in a region having a higher brightness than a preset second brightness in the image captured by the second camera.”  Structure taken from the Specification to provide support for the claimed first and second calculation sections includes the algorithm shown in fig. 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “first calculation section” and “second calculation section” of the “control unit” in claims 1 and 3 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Specifically, the Specification does not disclose a device with a processor that is capable of operating executable software that is able to calculate the claimed calculations for the first and second beam diameters.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the lens adjustment section is configured to move another one of the plurality of lenses of the beam adjustment unit in the direction parallel to the optical path of the laser beam so that the first beam diameter or second beam diameter calculated by the first calculation section or second calculation section falls within a predetermined range set beforehand.”  However, the antecedent for the term “beforehand” is unclear.  Specifically, in reciting “beforehand,” which action is the Applicant referring to as requiring to happen prior to the beam calculations?  No mention is made in claim 3 of any actions or steps that are required to be taken (claim 3 requires a lens adjustment section with a specific configuration).  If the intended beforehand action is the claimed calculation, then it is unclear how the beam diameter can be calculated to fall within a predetermined range, prior to the claimed calculation actually happening.  As a result, the antecedent action for the word “beforehand” is unclear.  For the purpose of the examination, claim 2 will be interpreted as “ wherein the lens adjustment section is configured to move another one of the plurality of lenses of the beam adjustment unit in the direction parallel to the optical path of the laser beam so that the first beam diameter or second beam diameter calculated by the first calculation section or second calculation section falls within a predetermined range 
Claim 3 requires a “notification to a worker” (line 14), but is unclear what the Applicant intends in claiming a worker.  Specifically, would a robot or a hobbyist be considered workers?  How would someone distinguish between someone who is a worker and someone who is not a worker?  For the purpose of the examination, claim 3 will be interpreted as “a notification unit that performs a notification perform notification 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US-9044819-B2) in view of Igasaki et al. (JP-2017159333-A, relying on foreign version for drawings and provided English translation for written disclosure) and Uemura et al. (US-5436645-A).
Morikazu teaches a laser beam adjustment system (laser beam applying means, fig. 2) for adjusting a laser beam (beam produced by pulsed laser beam oscillating means 62, fig. 2) emitted from a laser oscillator (pulsed laser oscillator 621, fig. 2) to a parallel light (“the present invention relates to a laser processing apparatus having a parallelism adjusting function for bringing a laser beam oscillated by a laser oscillator into a parallel beam,” column 1, lines 6-8), comprising: 
a beam adjustment unit (beam diameter adjusting means 64, fig. 2) having a plurality of lenses (lenses 641 and 642, fig. 1) arranged in an optical path of the laser beam (in fig. 2, the beam is shown traveling through lenses 641 and 642); 
a first mirror (optical path changing mirror 65, fig. 2);
a first camera (“the imaging means 69 is configured by an imaging device (CCD),” column 7, lines 20-21)
a control unit (control means, fig. 3), 
wherein the control unit includes a first calculation section (CPU 81, fig. 3; “a central processing unit (CPU) 81 for performing operational processing according to a control program,” column 7, lines 55-57); 
a second calculation section (ROM, fig. 3; “a read only memory (ROM) 82 preliminary storing the control program,” column 7, lines 57-58; construed such that both the CPU and the ROM are each configured to execute the beam diameter comparison algorithm taught by Morikazu), and 
a lens adjustment section (output interface 86, fig. 3) configured to move one of the plurality of lenses of the beam adjustment unit (connection to 645b, fig. 3; “the control means 8 operates the pulse motor 645b,” column 9, lines 26-27) in a direction parallel to the optical path of the laser beam (left-right direction shown in fig. 2 along support base 643, which is parallel to the beam) so that the first beam diameter calculated by the first calculation section and the second beam diameter calculated by the second calculation section match each other (“the optical system is adjusted so that the two beam diameters detected above become equal to each other,” column 1, lines 44-45; column 8, line 39-column 11, line 45 describes how the algorithm functions to make the two beam diameters equal to each; referring to fig. 2, Morikazu teaches measuring the beam diameter at point A and at point B).
Morikazu figs. 2 and 3

    PNG
    media_image1.png
    368
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    462
    518
    media_image2.png
    Greyscale

Morikazu does not explicitly disclose a first mirror that reflects the laser beam having passed through the beam adjustment unit, to change the optical path of the laser beam; a second mirror that reflects the laser beam, the optical path of the laser beam having been changed by the first mirror, to change the optical path of the laser beam (although Morikazu teaches using a mirror positioning means 66, the mirrors lowers into position after the beam is configured to be parallel by optical attenuating means 68); a first camera configured to capture an image of a first light having passed through the first mirror; a second camera configured to capture an image of a second light having passed through the second mirror (although Morikazu teaches using an imaging means 69 or CCD camera to calculate the beam diameters, the imaging means 69 is used without the light having been passed through a mirror, i.e., the light travels directly from the oscillator through the lenses to the camera); a first calculation section configured to calculate a first beam diameter of the first light from pixels in a region having a higher brightness than a preset first brightness in the image captured by the first camera, a second calculation section configured to calculate a second beam diameter of the second light from pixels in a region having a higher brightness than a preset second brightness in the image captured by the second camera (although Morikazu teaches two separate measurements for detecting beam diameters, Morikazu does not provide a specific algorithm for describing how the pixels are used to calculate the beam diameter).
However, in the same field of endeavor of monitored laser optical systems, Igasaki teaches a first mirror (mirror 402, fig. 11) that reflects the laser beam (“reflected by the mirror 402,” para 0069, page 11) having passed through the beam adjustment unit (beam expander 350, fig. 10; “the laser light L traveling from the laser output unit 300 along the Z axis direction to the laser light condensing unit 400 is reflected by the mirror 402 in a direction parallel to the XY plane, And enters the spatial light modulator 410,” para 0069, page 11), to change the optical path of the laser beam (para 0051 on page 8 explains how mirror 402 causes the light traveling along the z-axis from the output unit 300 to be reflected onto a direction along the x-y plane); 
a second mirror (beam splitter 471, fig. 12, construed as a mirror in how it reflects light, fig. 12) that reflects the laser beam (“laser beam L reflected by the beam splitter 471,” para 0059, page 9), the optical path of the laser beam having been changed by the first mirror (after being reflected by the mirror 420 in fig. 11, the light travels through the lens unit 420 and to the beam splitter 471, fig. 12), to change the optical path of the laser beam (reflection of beam splitter 471 is shown in fig. 12); 
a first camera (profile acquisition camera 464, fig. 12) configured to capture an image of a first light having passed through the first mirror (captures light that has traveled through mirror 402, referring to fig. 11); 
a second camera (camera 473, fig. 12) configured to capture an image of a second light having passed through the second mirror (captures light that has traveled through beam splitter 471, referring to fig. 12).
Igasaki, figs. 10-12

    PNG
    media_image3.png
    304
    459
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    301
    463
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    324
    314
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Morikazu to include, the beam condensing section 400, in view of the teachings of Igasaki, by including the beam condensing section 400, as taught by Igasaki, in lieu of the mirror positioning means 66 and the optical attenuating means 68, as taught by Morikazu, in order to monitor the optical axis position of the laser beam L, where any deviations of the optical axis of the laser light can be corrected by adjusting the position of a mirror system, for the advantage of ensuring the beam intensity center of a laser light converges on the target object because when there is a shift in the axis of the laser light, the processing quality of the laser light irradiation may deteriorate (Igasaki, para 0004, page 1 and para 0059, page 9; see also fig. 17, which shows the desired convergence of the laser beam in contrast to where the beam does not converge).
	Morikazu/Igasaki do not explicitly disclose a first calculation section configured to calculate a first beam diameter of the first light from pixels in a region having a higher brightness than a preset first brightness in the image captured by the first camera, a second calculation section configured to calculate a second beam diameter of the second light from pixels in a region having a higher brightness than a preset second brightness in the image captured by the second camera
	However, in the same field of endeavor of monitored laser optical systems, Uemura teaches a first calculation section configured to calculate a first beam diameter (“a beam diameter is obtained,” column 10, line 18) of the first light from pixels in a region (“In this memory, 640 pixels x 480 pixels are aligned in the X and Y directions,” column 9, line 67-column 10, line 1) having a higher brightness than a preset first brightness in the image captured by the first camera (“if Vij-Vs > 0, Vij-Vs is set,” column 10, line 18; Vs is construed as the claimed “preset first brightness,” calculation of Vs is taught in column 10, lines 3-16), a second calculation section configured to calculate a second beam diameter (“a beam diameter is obtained,” column 10, line 18) of the second light from pixels in a region (“In this memory, 640 pixels x 480 pixels are aligned in the X and Y directions,” column 9, line 67-column 10, line 1) having a higher brightness than a preset second brightness in the image captured by the second camera (“if Vij-Vs > 0, Vij-Vs is set,” column 10, line 18; Vs is construed as the claimed “preset second brightness,” calculation of Vs is taught in column 10, lines 3-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Morikazu to include, the algorithm for detecting a beam diameter based on the pixels of an image, in view of the teachings of Uemura, by using the algorithm for computing a beam diameter, as taught by Uemura, to calculate the two beam diameters, as taught by Morikazu, because previously traditional methods of adjusting beam diameters were time intensive and required stopping a beam and using a polygonal mirror to ensure the beam spot image fell within an adjustment range, but by using an image enhancement tube capable of a high-speed gate operation (60 ns or shorter), an image of a beam can be instantaneously taken, such that the irradiation position and focus position can be finely adjusted, thus performing real-time image processing for a spot image (Uemura, column 1, line 16- column 3, line 28).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US-9044819-B2) in view of Igasaki et al. (JP-2017159333-A, relying on foreign version for drawings and provided English translation for written disclosure) and Uemura et al. (US-5436645-A) as applied to claim 1 above and further in view of Nakano et al. (US-8134099-B2).
Morikazu teaches the invention as described above but does not explicitly disclose wherein the lens adjustment section is configured to move another one of the plurality of lenses of the beam adjustment unit in the direction parallel to the optical path of the laser beam so that the first beam diameter or second beam diameter calculated by the first calculation section or second calculation section falls within a predetermined range.
	However, in the same field of endeavor of monitored laser optical systems, Nakano teaches (“A beam diameter of the laser light L is determined by a ratio between f1 and f2 (a beam diameter of the laser light L incident onto the converging optical systems 204 and 204s is f2/f1 times as long as the beam diameter of the laser light L emitted from the reflection type spatial light modulators 203 and 203s). Accordingly, in both cases in which the laser light L is a parallel light or a light having a small spread, it is possible to acquire a desired beam diameter in the laser light L,” column 21, lines 6-14; “the adjustment optical system 240 is desirably equipped with a mechanism that fine-adjusts the respective positions of the lenses 241a and 241b independently,” column 17, lines 36-38) wherein the lens adjustment section (“controller 205,” column 13, line 55) is configured to move another one of the plurality of lenses (lens 241a and 241b, fig. 24; “the lens 241a becomes a focal length f1 of the lens 241a,” column 20, lines 42-43; “the lens 241b becomes a focal length f2 of the lens 241b,” column 16, lines 8-10) of the beam adjustment unit (adjustment optical system 240, fig. 24) in the direction parallel to the optical path of the laser beam (path shown in fig. 24) so that the first beam diameter or second beam diameter (“beam diameter of the laser light L is determined by a ratio between f1 and f2,” column 21, lines 6-7; Nakano teaches making a parallel light by using a double telecentric optical system; construed such that either the first beam diameter or the second beam diameter will be controlled at a predetermined beam diameter) calculated by the first calculation section or second calculation section falls within a predetermined range (the claimed “range” is interpreted as being from neg. infinity to pos. infinity; “predetermined beam diameter,” column 17, line 14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Morikazu to include, a double telecentric optical system, in view of the teachings of Nakano, by using the lenses 241a and 241b, as taught by Nakano, in addition to the diameter adjusting means 64, as taught by Morikazu, because by measuring the focal lengths of the lenses, the laser light can be made parallel, having a small spread, where the beam diameter of the laser light can be determined by a ratio of the focal lengths, and by fixing one of the lenses to a set focal length (for instance the focal distance from the lens to the surface), the other focal length of the lens can then be adjusted, thereby making adjustment easy to obtain a desired beam diameter and spread angle of the laser light (Nakano, column 16, lines 13-54).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morikazu (US-9044819-B2) in view of Igasaki et al. (JP-2017159333-A, relying on foreign version for drawings and provided English translation for written disclosure), Uemura et al. (US-5436645-A), and Eguchi et al. (JP-2001246489-A, relying on foreign version for drawings and provided English translation for written disclosure).
Morikazu teaches a laser processing apparatus (“laser processing apparatus,” claim 1) comprising: 
a chuck table configured to hold a workpiece (“a chuck table for holding a workpiece,” claim 1); 
a laser processing unit configured to process the workpiece held on the chuck table (“laser beam applying means for applying a laser beam to said workpiece held on said chuck table,” claim 1), by a laser beam irradiation (laser beam implies irradiation); 
a processing feed mechanism (chuck table mechanism 3, fig. 1) that carries out processing feed of the chuck table in an X-axis direction relative to the laser processing unit (“movable in a feeding direction (X direction) shown by an arrow X,” column 3, lines 47-48); 
an indexing feed mechanism (laser beam applying unit supporting mechanism 4, fig. 1; ) that carries out indexing feed of the chuck table in a Y-axis direction intersecting the X-axis direction at right angles (“movable in an indexing direction (Y direction) shown by an arrow Y perpendicular to the X direction,” column 3, lines 50-51), relative to the laser processing unit (axes are relative to the laser processing apparatus 1 as shown in fig. 1); 
wherein the laser processing unit includes a laser oscillator (“laser oscillator,” claim 1) that oscillates a laser (“for oscillating said laser beam,” claim 1), a condenser that focuses a laser beam emitted from the laser oscillator (“focusing means for focusing said laser beam oscillated by said laser oscillator,” claim 1), and
a laser beam adjustment system (laser beam applying means, fig. 2) arranged between the laser oscillator and the condenser (this system is between the focusing means 63, fig. 1, and the laser oscillator 621, fig. 2), 
the laser beam adjustment system including a beam adjustment unit (beam diameter adjusting means 64, fig. 2) having a plurality of lenses (lenses 641 and 642, fig. 1) arranged in an optical path of the laser beam (in fig. 2, the beam is shown traveling through lenses 641 and 642); 
a first mirror (optical path changing mirror 65, fig. 2);
a first camera (“the imaging means 69 is configured by an imaging device (CCD),” column 7, lines 20-21)
a control unit (control means, fig. 3), 
and the control unit includes a first calculation section (CPU 81, fig. 3; “a central processing unit (CPU) 81 for performing operational processing according to a control program,” column 7, lines 55-57); 
a second calculation section (ROM, fig. 3; “a read only memory (ROM) 82 preliminary storing the control program,” column 7, lines 57-58; construed such that both the CPU and the ROM are each configured to execute the beam diameter comparison algorithm taught by Morikazu), and 
a lens adjustment section (output interface 86, fig. 3) configured to move one of the plurality of lenses of the beam adjustment unit (connection to 645b, fig. 3; “the control means 8 operates the pulse motor 645b,” column 9, lines 26-27) in a direction parallel to the optical path of the laser beam (left-right direction shown in fig. 2 along support base 643, which is parallel to the beam) so that the first beam diameter calculated by the first calculation section and the second beam diameter calculated by the second calculation section match each other (“the optical system is adjusted so that the two beam diameters detected above become equal to each other,” column 1, lines 44-45; column 8, line 39-column 11, line 45 describes how the algorithm functions to make the two beam diameters equal to each; referring to fig. 2, Morikazu teaches measuring the beam diameter at point A and at point B).
Morikazu, fig .1

    PNG
    media_image6.png
    839
    652
    media_image6.png
    Greyscale

Morikazu does not explicitly disclose a notification unit that performs a notification, a first mirror that reflects the laser beam having passed through the beam adjustment unit, to change the optical path of the laser beam; a second mirror that reflects the laser beam, the optical path of the laser beam having been changed by the first mirror, to change the optical path of the laser beam (although Morikazu teaches using a mirror positioning means 66, the mirrors lowers into position after the beam is configured to be parallel by optical attenuating means 68); a first camera configured to capture an image of a first light having passed through the first mirror; a second camera configured to capture an image of a second light having passed through the second mirror (although Morikazu teaches using an imaging means 69 or CCD camera to calculate the beam diameters, the imaging means 69 is used without the light having been passed through a mirror, i.e., the light travels directly from the oscillator through the lenses to the camera); a first calculation section configured to calculate a first beam diameter of the first light from pixels in a region having a higher brightness than a preset first brightness in the image captured by the first camera, a second calculation section configured to calculate a second beam diameter of the second light from pixels in a region having a higher brightness than a preset second brightness in the image captured by the second camera (although Morikazu teaches two separate measurements for detecting beam diameters, Morikazu does not provide a specific algorithm for describing how the pixels are used to calculate the beam diameter) and wherein the notification unit is configured, if the beam diameter calculated by the first calculation section or second calculation section falls outside a predetermined range during laser processing, to perform notification accordingly.
However, in the same field of endeavor of monitored laser optical systems, Igasaki teaches a first mirror (mirror 402, fig. 11) that reflects the laser beam (“reflected by the mirror 402,” para 0069, page 11) having passed through the beam adjustment unit (beam expander 350, fig. 10; “the laser light L traveling from the laser output unit 300 along the Z axis direction to the laser light condensing unit 400 is reflected by the mirror 402 in a direction parallel to the XY plane, And enters the spatial light modulator 410,” para 0069, page 11), to change the optical path of the laser beam (para 0051 on page 8 explains how mirror 402 causes the light traveling along the z-axis from the output unit 300 to be reflected onto a direction along the x-y plane); 
a second mirror (beam splitter 471, fig. 12, construed as a mirror in how it reflects light, fig. 12) that reflects the laser beam (“laser beam L reflected by the beam splitter 471,” para 0059, page 9), the optical path of the laser beam having been changed by the first mirror (after being reflected by the mirror 420 in fig. 11, the light travels through the lens unit 420 and to the beam splitter 471, fig. 12), to change the optical path of the laser beam (reflection of beam splitter 471 is shown in fig. 12); 
a first camera (profile acquisition camera 464, fig. 12) configured to capture an image of a first light having passed through the first mirror (captures light that has traveled through mirror 402, referring to fig. 11); 
a second camera (camera 473, fig. 12) configured to capture an image of a second light having passed through the second mirror (captures light that has traveled through beam splitter 471, referring to fig. 12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Morikazu to include, the beam condensing section 400, in view of the teachings of Igasaki, by including the beam condensing section 400, as taught by Igasaki, in lieu of the mirror positioning means 66 and the optical attenuating means 68, as taught by Morikazu, in order to monitor the optical axis position of the laser beam L, where any deviations of the optical axis of the laser light can be corrected by adjusting the position of a mirror system, for the advantage of ensuring the beam intensity center of a laser light converges on the target object because when there is a shift in the axis of the laser light, the processing quality of the laser light irradiation may deteriorate (Igasaki, para 0004, page 1 and para 0059, page 9; see also fig. 17, which shows the desired convergence of the laser beam in contrast to where the beam does not converge).
	Morikazu/Igasaki do not explicitly disclose a notification unit that performs a notification, a first calculation section configured to calculate a first beam diameter of the first light from pixels in a region having a higher brightness than a preset first brightness in the image captured by the first camera, a second calculation section configured to calculate a second beam diameter of the second light from pixels in a region having a higher brightness than a preset second brightness in the image captured by the second camera and wherein the notification unit is configured, if the beam diameter calculated by the first calculation section or second calculation section falls outside a predetermined range during laser processing, to perform notification accordingly.
	However, in the same field of endeavor of monitored laser optical systems, Uemura teaches a first calculation section configured to calculate a first beam diameter (“a beam diameter is obtained,” column 10, line 18) of the first light from pixels in a region (“In this memory, 640 pixels x 480 pixels are aligned in the X and Y directions,” column 9, line 67-column 10, line 1) having a higher brightness than a preset first brightness in the image captured by the first camera (“if Vij-Vs > 0, Vij-Vs is set,” column 10, line 18; Vs is construed as the claimed “preset first brightness,” calculation of Vs is taught in column 10, lines 3-16), a second calculation section configured to calculate a second beam diameter (“a beam diameter is obtained,” column 10, line 18) of the second light from pixels in a region (“In this memory, 640 pixels x 480 pixels are aligned in the X and Y directions,” column 9, line 67-column 10, line 1) having a higher brightness than a preset second brightness in the image captured by the second camera (“if Vij-Vs > 0, Vij-Vs is set,” column 10, line 18; Vs is construed as the claimed “preset second brightness,” calculation of Vs is taught in column 10, lines 3-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Morikazu to include, the algorithm for detecting a beam diameter based on the pixels of an image, in view of the teachings of Uemura, by using the algorithm for computing a beam diameter, as taught by Uemura, to calculate the two beam diameters, as taught by Morikazu, because previously traditional methods of adjusting beam diameters were time intensive and required stopping a beam and using a polygonal mirror to ensure the beam spot image fell within an adjustment range, but by using an image enhancement tube capable of a high-speed gate operation (60 ns or shorter), an image of a beam can be instantaneously taken, such that the irradiation position and focus position can be finely adjusted, thus performing real-time image processing for a spot image (Uemura, column 1, line 16- column 3, line 28).
	Morikazu/Igasaki/Uemura do not explicitly disclose a notification unit that performs a notification, and wherein the notification unit is configured, if the beam diameter calculated by the first calculation section or second calculation section falls outside a predetermined range during laser processing, to perform notification accordingly.
However, in the same field of endeavor of monitored laser optical systems, Eguchi teaches a notification unit (calculation device 17, fig. 1) that performs a notification (“when the calculated shape of the laser beam 2b is abnormal as described above, the operator is informed of the abnormality,” para 0025, page 3), and wherein the notification unit is configured, if the beam diameter calculated by the first calculation section or second calculation section falls outside a predetermined range (the claimed “range” is interpreted under BRI as being from negative infinity to positive infinity; “the calculated shape of the laser beam 2b is not a perfect circle as shown in fig. 4,” para 0024; fig. 4 is an elliptical shape; construed such that the diameter is calculated to not be consistently equal, the range being a diameter of equal length) during laser processing, to perform notification accordingly (“when the calculated shape of the laser beam 2b is abnormal as described above, the operator is informed of the abnormality of the reflecting mirror 6 or the condenser lens 7 and the appropriate treatment is prompted.,” para 0026, page 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Morikazu to include, notifying an operator upon detection of an abnormality in the calculation of a beam diameter, as taught by Eguchi, by detecting abnormalities in a circular shape, as taught by Eguchi, in the method for detecting and comparing two beam diameters, as taught by Morikazu, because laser processing largely depends on the focused spot diameter of the laser beam, and in order to keep laser processing stable, it is necessary to always keep the beam diameter constant, where a detection element and a control device can be used to detect beam diameter abnormalities, caused by stains/distortion of the reflection mirror, spatter adhesion to the condensing lens, or a distortion in the lens, prompting the operator to take appropriate measures and to stop the laser oscillator (Eguchi, paras 0003, 0008, and 0015).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kimura et al. (JP-H10213415-A) teach an algorithm for calculating beam diameters based CCD sensors.
Kobayashi et al. (US-20050098548-A1) teach a control mechanism for moving mirrors for focusing a laser beam.
Scraggs et al. (US-20110249256-A1) teach using cameras to detect real-time properties of laser beams.
Igasaki et al. (US-20190126393-A1) is the US PG Publication of parent application JP-2017159333-A.
Boehmer et al. (US-20190310463-A1) teach a system that uses multiple cameras.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        28 April 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761